Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-13 are pending in this application.
Election/Restrictions
Applicant's election of Group I, claims 1-10 is acknowledged.  Thus, claims 11-13 are withdrawn as non-elected claims. This election is made without traverse.  Therefore, the Election/Restriction is made Final.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusuda et al. (US. Pat. 5,515,198) 
Kusuda et al. anticipate a method comprising: connecting a waveguide (Y1) to a front side (F) of the wafer; forming an insulator layer (34/36) on a backside (B) of the wafer (30); etching a plurality of trenches through the insulator layer (34); and forming segments (e.g. etched pattern 32) by filling the plurality of trenches with material (i.e. such as air), wherein each of the segments extends from a first/front surface of the insulator (34/36) to a second/back surface of the insulator layer, wherein: the insulator layer and the segments constitute a diffractive lens (32) configured to receive light and focus the light to the waveguide connected to the front side of the wafer; wherein the material has a substantially different index of refraction than the insulator layer; wherein the diffractive lens is a binary diffractive lens (col. 8 lines 30-48, Fig. 1, Fig. 2 and Fig. 10).

    PNG
    media_image1.png
    346
    430
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    373
    393
    media_image2.png
    Greyscale

Reproduced from US. Pat. 5,515,198.
	Regarding claims 8-10, Kusuda et al. further anticipate that the trenches that each extend from the first surface of the insulator layer to the second surface of the insulator layer, the second surface of the insulator layer contacting the backside of the wafer; wherein each of the segments (e.g. air filled segments) comprises an insulator material with a surface that is co-planar with the first surface of the insulator layer; wherein each of the segments comprises an insulator material .
Claim Rejections - 35 USC § 103
The following is a quotation of §35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kusuda et al. (US. Pat. 5,515,198) 
Regarding claim 3, Kusuda et al. disclose the most of claimed invention except that the material filled in the trenches of the insulator layer includes silicon nitride material.  Since applicant has not pointed to any criticality of such that type material, it would have been obvious to the one having ordinary skill in the art at the time before the filing date of the invention was made would select a numbers of different material for filling the trenches that would include the claimed material of silicon nitride material as an alternative material for the purpose of material availability and cost effective, since it has been to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  This rejection may be overcome by a showing of unexpected results associated with such that type of material.
Regarding claims 4-5, Kusuda et al. disclose the most of claimed invention except that the coupler includes a polysilicon material.  Since applicant has not pointed to any criticality of such that type material, it would have been obvious to the one having ordinary skill in the art at the time before the filing date of the invention was made would alternatively select a numbers of different material for the coupler that would include the claimed material of polysilicon material as an alternative material for the purpose of material availability and cost effective, since it has been to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  This rejection may be overcome by a showing of unexpected results associated with such that type of material.
Regarding claim 6, Kusuda et al. disclose the most of claimed invention except that the light is received from an optical fiber.  However, it would have been obvious to the one having ordinary skill in the art at the time before the filing date of the invention was made that the light beam/source of Kusuda et al. come from a waveguide of laser (20) would be obviously/alternatively come from an optical fiber waveguide of a fiber laser as just a common/essential power element in the art.  Since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Selvanraja (US. Pub. 2015/0285996).
Zinoviev et al. (US. Pub. 2011/0102777).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883